Case 3:17-cv-00609-B DocumentMdnéay Filed rh Bd? 00] 201°2a9ca12:af Am PageeAdard Time

Subject: Re: Mii's Bridal

Date: Thursday, December 6, 2018 at 5:49:59 PM Central Standard Time
From: Jason Freeman

To: Smith, Curtis C. (TAX), Yepuri, Moha P. (TAX)

cc: Lindsey Boudreaux

Attachments: image001.png, image002.png
Curtis,

In case there is any question with respect to my email below, | want to be absolutely clear that | intended no
allegation against either you or Moha. | have the utmost respect for both of you—I truly do. | do not think
that either of you would withhold any document or advise or assist a witness in falsely testifying. My
concerns are lodged at the IRS or US government, and whether it maintained or produced all of the relevant
documents to you—not whether you produced to me everything that was given to you. If key documents are
missing from the IRS's files, you should understand that | would be very upset about that. And with respect
to Crystal’s testimony, | in no way make any allegation that Moha did anything wrong. Just so you know, |
have actually represented a client that was not truthful in a government investigation. It placed me in a very
difficult position, but | ultimately had an ethical obligation to correct it. | did not do it at the moment that the
mis-truth was made, but did so later—frankly because | needed time to figure out how to satisfy all of my
competing ethical obligations. | say this because | understand first-hand the potential ethical quandaries that
type of situation can present. It sounds like, from your understanding, that you are not aware of Ms.
Ferguson lying. All| am saying is that if she did, and she did not correct it during her subsequent testimony,
then—if you know of it—I think you have an obligation to somehow address it. | think you would rightfully
ask the same of me, and | think we all owe that to the system that we are a part of, whether it helps or hurts
our respective clients. | have to raise the issue, and | have to ask the question—but | do not aim any criticism
or allegation whatsoever at either of you.

Understand that you are my point of contact, and | have no one else on your end to voice these concerns to
—but please do not confuse my serious concerns with anger at you.

| think you are both two of the best attorneys/people | have come across. | have a job to do, and it will mean
that | am tough on the government and ask difficult questions. Those will never be aimed at you, only your
client.

| hope this helps to clarify the scope of my concerns.
Jason

FREEMAN (ayy

Jason B. Freeman, JD, CPA
Managing Member

2595 Dallas Parkway, Suite 420
Frisco, Texas 75034

EXHIBIT
Direct: 214.984.3410
Toll Free: 855.676.1040 i _ o
Fax: 214.984.3409

Page 1 of 3
Case 3:17-cv-00609-B Document 41-3 Filed 12/10/18 Page 2of3 PagelD 304

http: //www.FreemanLaw-Pllecom/

The message and information contained in or attached to this communication is privileged, confidential
and intended only for the person or persons named above. If you are not the intended recipient of this
transmission, you are hereby notified that any dissemination, distribution or copying of this
communication to anyone other than the intended recipient or recipients is strictly prohibited. If you
receive this communication in error, do not read it. Please immediately reply to the sender that you have

received this communication in error and then please delete this communication from your computer.
Thank you.

From: Jason Freeman <Jason@freemanlaw-pllc.com>

Date: Thursday, December 6, 2018 at 4:28 PM

To: "Smith, Curtis C. (TAX)" <Curtis.C.Smith@usdoj.gov>

Cc: Lindsey Boudreaux <Iboudreaux@freemanlaw-pllc.com>
Subject: Mii's Bridal

Curtis,

I've got some concerns about the government's discovery productions. We just received new documents
(about 1,100 documents) yesterday that contain a substantial amount of information that would have been
needed to conduct a full deposition of Patty Hall and Crystal Ferguson. Were these the documents that the
government had previously lost—or are there still missing/deleted emails and documents? We have not
completed our initial review yet, but | see quite clearly that this seizure went up to National and that they
pulled the plug on the entire perishable goods seizure on March 2, 2015, yet it subsequently went forward. |
don’t believe that’s consistent with Crystal Ferguson’s testimony, but it is also something | would have
wanted to explore in more depth with her and that we were never notified of. There are also references to
missing ICS Histories and filling in ICS Histories after the fact, which appears to confirm the issue | raised
about my suspicions of missing or manufactured ICS History entries.

We also learned in Crystal’s deposition that she had been using her personal, non-government issued phone
to text about the case and that she sent information related to a then-non-public case (Mii’s) to others in the
IRS that were not authorized to receive such information about a taxpayer (i.e., protected information). Does
your office intend to investigate these improprieties? | believe that we have a right to know this. |
understand that DOJ will likely be reluctant to take any steps to initiate a criminal investigation if it would
harm an important government witness, but these appear to be pretty serious violations.

This is also particularly concerning because Crystal testified that she had not taken any steps to safeguard her
text messages, and that she had not ever been asked to produce them. As you know, | have specifically
requested all text messages in our discovery requests. Please update me on this and on what steps are being
taken—and have been taken—to secure such text messages from all relevant persons. | am very concerned
about this — the combination of this information going missing and the internal IRS emails that were
previously considered missing leads me to seriously question whether all of the relevant documents have
been produced.

Finally, | have one other very serious concern. During Ms. Ferguson’s deposition, she stepped out of the

room with her DOJ attorney. They were in the same room as my assistant and did not leave that room, and
Ms. Ferguson intimated to her attorney that she had not told the truth in her deposition. If the government

Page 2 of 3
Case 3:17-cv-00609-B Document 41-3 Filed 12/10/18 Page 3of3 PagelD 305

is aware of any false testimony whatsoever—or testimony that was not fully forthcoming, as is required
under the oath that she took—I believe that it has an obligation to inform me and to take steps to correct

that. Would you please advise on this?

Thanks,

Jason

FREEMAN JRA

Jason B. Freeman, JD, CPA
Managing Member

2595 Dallas Parkway, Suite 420
Frisco, Texas 75034

Direct: 214.984.3410

Toll Free: 855.676.1040

Fax: 214.984.3409
http://www.FreemanLaw-Pllc.com/

 

The message and information contained in or attached to this communication is privileged, confidential
and intended only for the person or persons named above. If you are not the intended recipient of this
transmission, you are hereby notified that any dissemination, distribution or copying of this
communication to anyone other than the intended recipient or recipients is strictly prohibited. If you
receive this communication in error, do not read it. Please immediately reply to the sender that you have
received this communication in error and then please delete this communication from your computer.

Thank you.

Page 3 of 3
